Title: William W. Woodward to Thomas Jefferson, 27 April 1810
From: Woodward, William W.
To: Jefferson, Thomas


          
            
              Dear Sir,
              Philada 
                     April 27th 1810.
            
               
		  I have sent to the care of Messrs Gibson & Jefferson, as you requested the last part of Scotts Bible. Should you have it full bound, the binder will find the General Preface in the first volume of N Testament which will be put in the first Vol. of the Old Testament when bound. 
		  
            
              Yours respectfully
              
                  W W Woodward
            
          
          
             The bundle is on board Capt. Lewis schooner Liberty—sails on Sabbath next.
          
        